Per Curiam.
When this action is viewed in the light of a conspiracy to defraud (of which there was ample evidence to sustain the finding of the jury) resulting in transferring the obligation to the bankrupt and leaving the assets with the appellants, the alleged errors largely disappear. Those which remain must be disregarded for the reason stated in the opinion per curiam in.the case of Harford v. Stoneham (ante, p. 820), herewith handed down. The judgment and order appealed from should, therefore, be affirmed, with costs. Present-— Dowling, P. J., Merrell, Finch, McAvoy and Proskauer, JJ. Judgment and order affirmed, with costs.